Shaw, C. J.
The present action is brought to recover a debt. for goods sold and delivered. It is conceded that the goods were sold at a credit of six months. This suit was brought after the expiration of the six months, and the defence is, that it is prematurely brought, because, at or about the time the debt became due, the plaintiffs consented to extend the time twelve months. This is denied by the plaintiffs; they insist that, although such proposal was made to them, they never acceded to it. The evidence on which the question arises, whether the plaintiffs did consent to extend the time, resting mainly in correspondence, is submitted to the court upon an agreed statement.
Without expressing any opinion on the question whether the bare, naked assent of a creditor to extend the time for the payment of a debt becoming due, without a new consideration, without the concurrence of other creditors in a like extension for their mutual benefit, is a sufficient consideration for the extension, we are of opinion in this case that no such assent was given. The copies of the letters are not all given; but we can pretty safely judge of the terms of those omitted from the answers to them.
The first letters of the debtors of the 24th and 28th of October stated their embarrassment, their desire to treat all their creditors alike and pay all in full, and their desire, for that purpose, to obtain an extension for twelve months. The plaintiffs’ answer, it is said, was mistaken in omitting the word “ not.” We do not consider the evidence offered competent to prove this mistake, and thus reverse the meaning of the sentence; but taking the letter of the plaintiffs of the 30th of October 1857 as it stands, it does not amount to an agreement to the debtor’s proposition. After expressing a general approval of the purpose of the debtors to pay and secure their indebtedness at a stated time, they add: “ But so small an amount as ours we should feel willing to extend twelve months.” It is certainly equivocal. Beginning with the word “but” indicates a purpose *341not fully to accede. Again ; “ we should feel willing,” not “ we are willing.” This form of language implies some condition, some contingency, upon which this willingness would exist. The debtors might at the moment have so understood it; but it is manifest, from the succeeding correspondence, that they did not intend so to be understood; and the debtors, in the subsequent letters, clearly indicate, we think, that they did not consider that the plaintiffs intended to express their unqualified assent to the proposed extension, and intimated that whatever should be done in that direction should be by the concurrent action of the creditors. And further; in the above cited passage, which is relied upon as an unconditional agreement to an extension of twelve months, the plaintiff further added : “ If you have many creditors here, [in Boston,] there ought to be a concert of action between you and them.”
Taking the whole together, suppose it is not proved that the word “ not ” was accidentally omitted before “ willing,” it seems to us that the sentence, if not imperfect, is equivocal; it can only be construed to be a consent to extend the credit on the condition that the same should be done by a concert of action with all the large creditors, which was never effected.

Judgment for the plaintiffs.